department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list eer a e h t legend taxpayer a ira x ira y amount c company d company e company g account f company h dear this letter is - me in response to a request for a private letter as supplemented by correspondence ruling dated september dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 internal_revenue_code the code of the the following facts and representations have been submitted under penalties of perjury in support of the ruling requested on october page taxpayer a maintained ira x with company d taxpayer a withdrew amount c from ira x because he was concerned that the ira was losing value taxpayer a deposited amount c into account f in his name at company e amount c from account f at company e and rolled the funds over into ira y with company h a savings account on november on date taxpayer a withdrew because of health problems taxpayer a does not remember whether he was advised at the time of the withdrawal that he was required to roll the amounts over to another ira within days taxpayer a has represented that he has not violated the one-per- year rollover rule_of code sec_408 d b based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount c from ira x because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be provided under sec_72 in the manner of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that section of the code does not apply to any amount_paid or an ira to the individual for whose benefit the d distributed out of ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or is paid into an the entire amount received including money and any other_property eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of a page the amount received which is includible in gross_income determined without regard to sec_408 sec_408 b of the code provides that sec_408 d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 qd a i from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 i of the code provides that the secretary may waive the 60-day requirement under sec_408 a and d d of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement occurred after december under sec_408 i are eligible for the waiver only distributions that of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the day-rollover requirement pursuant to sec_408 i consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the use of the amount distributed for example the service will the information submitted indicates that taxpayer a received amount c was deposited into account f on november a distribution in the amount of amount c from ira x on date where it remained until march established a rollover ira information submitted also demonstrates that taxpayer a's medical_condition caused him to fail to remember or understand the importance of rolling over amount c to another ira within days of the distribution from ira x ira y with company h when taxpayer a the therefore pursuant to sec_408 i of the code the service hereby waives the day-rollover requirement with respect to the distribution of amount c taxpayer a established ira y a rollover ira with company h and on date page provided all other requirements deposited amount c into ira y of the code except the 60-day requirement of sec_408 are met with respect to such contribution we conclude that the 60-day rollover requirement is waived and that amount c will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that of the code are required to be distributed by sec_401 this ruling assumes that ira x and ira y satisfy the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter_ruling is directed only to the taxpayer who requested it sec_6110 not be used or cited by others as precedent of the code provides that it may a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact k ge t ep ra t2 at sincerely yours signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
